545 Pa. 70 (1994)
680 A.2d 823
WORKMEN'S COMPENSATION APPEAL BOARD (Leona MORGAN), Petitioner,
v.
BELLEFONTE AREA SCHOOL DISTRICT, Respondent.
No. 282 M.D. 1993.
Supreme Court of Pennsylvania.
June 16, 1994.

ORDER
PER CURIAM.
AND NOW, this 16th day of June, 1994, the Petition for Allowance of Appeal from the Commonwealth Court is hereby granted and the order of the Commonwealth Court is affirmed. Berwick Industries v. Workmen's Compensation Appeal Board (Spaid), 537 Pa. 326, 643 A.2d 1066 (1994).
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.